In an action to recover for injuries sustained by plaintiff, a passenger in defendant’s bus, when she was thrown from her seat by the sudden stop of the bus when the brakes were being tested under the supervision of a policeman, judgment for defendant unanimously affirmed, with costs. The case was submitted tp the jury, with the acquiescence of the plaintiff, on the issue as to whether notice or yarning was given to the passengers by the policeman and the operator that the test was about to he made. Under the circumstances plaintiff may not now be heard to complain that defendant was negligent in permitting the test to be made while the passengers _ were in the bus. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.